                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 KRISTI MERRIMAN, individually and as next,        )
 of friend of MITCHEL NELSON, a minor child,       )
                                                   )
               Plaintiffs,                         )
                                                   )
 v.                                                )      No. 3:20-CV-106-HBG
                                                   )
 ALLSTATE PROPERTY AND CASUALTY                    )
 INSURANCE COMPANY,                                )
                                                   )
               Defendant.                          )

                                           ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

 Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

 including entry of judgment [Doc. 14].

        For the reasons cited in the Memorandum Opinion filed contemporaneously herewith,

 Defendant’s Motion for Summary Judgment, or in the Alternative, Partial Summary Judgment

 [Doc. 26] is GRANTED. There being no further issues in this matter, the Clerk of Court is

 DIRECTED TO CLOSE this case.

        IT IS SO ORDERED.

                                            ENTER:


                                            U
                                            United
                                              it d St
                                                   States
                                                      t M Magistrate
                                                             i t t JJudge
                                                                      d


ENTERED AS A JUDGMENT
    s/ /H$QQD5:LOVRQ
   CLERK OF COURT
